DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-2, 4, 6-7, 9, 13-14, 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 20200183424 A1) in view of Derstein et al. (US 11299289 B1).
	Regarding claims 1, 9 and 16, Li discloses a system, a method and a computer program for implementing the method for practicing the system (para. 0003), for predictive maintenance of a device (Abstract; para. 0002; here, the term “a device” is given a broad interpretation, e.g., the aircraft 10 or the combination of the hardware of the aircraft systems 20, see Figs. 1-2 and para. 0030, 0034), the system comprising: a telemetry component health predictor stored in memory and executable by one or more processors to generate a predictive performance statistic for a telemetry component (e.g., the combination of AoA sensors 24 in Fig. 1 or 60 in Fig. 2) that performs telemetry collection or telemetry transmission operations for the device (para. 0004, 0027), the generated predictive performance statistic indicating a reliability of the telemetry component (para. 0004: “In response to determining that the error between the measured angle of attack and the estimated angle of attack exceeds a threshold value, the flight control system determines the presence of a fault with a majority of the plurality of angle of attack sensors”; also see para. 0075-0076).
Li does not mention explicitly: a predictive maintenance analytics engine stored in the memory and executable by the one or more processors to 
use the predictive performance statistic for the telemetry component to generate a predictive performance statistic for a non-telemetry component of the device, the predictive performance statistic for the non-telemetry component being a metric that predicts a failure likelihood of the non-telemetry component.
Derstein discloses a system for predictive maintenance (Abstract) comprising: a predictive maintenance analytics engine (e.g., the software for implementing the method 10 as shown in Fig. 1) stored in the memory and executable by the one or more processors to: determine a predictive performance statistic (step 150 and related text; also see col. 3, lines 6-16 and 33-38) for a telemetry component (e.g., the combination of AoA sensors, see col. 2, lines 52-67); use the determined predictive performance statistic for the telemetry component to generate a predictive performance statistic (e.g., the adjustments based on flight testing as taught in step 180 for various parameters that affect both the stall warning AOA threshold and the stick pusher AOA threshold) for a non-telemetry component of the device (e.g., flaps, landing gear, etc.), the predictive performance statistic for the non-telemetry component being a metric (e.g., col. 5, lines 42-52) that predicts a failure likelihood of the non-telemetry component (col. 5, lines 8-22; col. 5, line 34 - col. 7, line 14).
Since Li and Derstein are in the same field of endeavor and Li further teaches the desirability for isolating the source of error when a fault or uncertainty is detected with an estimated angle of attack measurement (Li, para. 0137), it establishes a prima facie case of obvious modification. Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate Derstein’s teaching of generating predictive performance statistic for one or more non-telemetry components into the system of Li to arrive the claimed invention. Doing so would allow the system to more accurately calculate both the stall warning AOA threshold and the stick pusher AOA threshold thus critically improve activation of aircraft stall protection (Derstein, col. 2, lines 39-51).
Regarding claim 2, Li discloses: a predictive maintenance analytics engine (Fig. 10) stored in the memory and executable by the one or more processors to utilize the predictive performance statistic for the telemetry component to assess reliability of inputs from one or more sensors (e.g., AoA sensors 60 in Fig. 2) of the device (para. 0027, 0075-0076).  
	Regarding claim 4, Li discloses: wherein the telemetry component health predictor is further executable to output a maintenance recommendation for the telemetry component (para. 0034: “The displays and crew alerting computers may provide … and any system warning messages”; also see para. 0076).  
	Regarding claims 6 and 13, Li discloses: wherein the telemetry component is a sensor (e.g., 60 in Fig. 2) of the device (para. 0036).  
	Regarding claims 7, 14 and 20, Li discloses: wherein the telemetry component is a sensor (AoA sensor) of the device and the predictive performance statistic output by the telemetry component health predictor indicates an uncertainty in a measurement collected by the sensor (para. 0075-0076: “Some examples of events that may create a fault with the plurality of angle of attack sensors 60 include, for example, debris that impacts the plurality of angle of attack sensors 60 or, alternatively, icing makes the angle of attack resolver (not shown) stick”).  
4.	Claims 5, 8, 10-11, 15 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. in view of Derstein et al., as applied to claim 1, 9 or 16 above, further in view of Nijim et al. (US 10963333 B1).
	Regarding claims 5 and 18, the combination of Li and Derstein does not mention explicitly: wherein the telemetry component health predictor includes a machine learning model trained on observed failure conditions in association with at least one of health data and identity data for each of a plurality of telemetry components of a same component type as the telemetry component.
Nijim discloses a system for predictive maintenance of a device (Abstract: “ … and detect and predict issues that can affect the functioning and operation of CPE devices”) and a computer implemented method for practicing the system (col. 7, lines 15-37), the system comprising: a telemetry component health predictor stored in memory and executable by one or more processors to generate a predictive performance statistic for a telemetry component (e.g., the CPE device 102 including sensors 208 as shown in Fig. 2; also see col. 7, lines 18-22 and 31-37) that performs telemetry collection or telemetry transmission operations for the device (col. 1, lines 40-59; col. 3, lines 41-61; col. 7, line 56 - col. 8, line 13), the generated predictive performance statistic being based on at least one of identity data and health data for the telemetry component (col. 4, line 61 – col. 5, line 8); wherein the telemetry component health predictor includes a machine learning model trained on observed failure conditions in association with at least one of health data and identity data for each of a plurality of telemetry components of a same component type as the telemetry component (col. 1, line 54 – col. 2, line 9; col. 2, lines 17-28; col. 6, lines 34-48; col. 7, line 56 – col. 8, line 13).  
Since both Li and Nijim pertain to predicting of a telemetry component health condition that generates a predictive performance statistic for a telemetry component, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate Nijim’s teaching of machine learning model into Li’s telemetry component health predictor to arrive the claimed invention. Doing so would allow self-check and troubleshooting rules to be configured according to insights derived from machine learning techniques applied to collected telemetry data which would enable to gain insights about issues associated with the telemetry component in question (Nijim, Abstract; col. 8, lines 1-13).
Regarding claims 10 and 17, Li discloses: wherein the telemetry component is a device sensor (e.g., AoA sensor) and generating the predictive performance statistic for the device further comprises: receiving the predictive performance statistic for the device sensor, the predictive performance statistic indicating a calculated uncertainty in a measurement of the device sensor (para. 0075-0076).
Li does not but Nijim teaches: providing the predictive performance statistic as an input to a predictive maintenance analytics engine implementing a machine learning model to generate predictive performance statistics for the device based on historical device sensor measurements, and generating the predictive performance statistic for the device based on both the historical device sensor measurements and uncertainty in the measurement of the telemetry component (col. 1, line 54 – col. 2, line 9; col. 2, lines 17-28; col. 6, lines 34-48; col. 7, line 56 – col. 8, line 13). As such, the combination of Li, Derstein and Nijim reads on the claimed invention (see discussion for claim 5 above).
Regarding claim 11, Le does not but Nijim discloses: wherein the predictive performance statistic for the device sensor is generated by a telemetry component health predictor implementing a machine learning model that is trained on a training set including observed failure conditions associated with at least one of health data and identity data for a plurality of components of a same component type as the telemetry component (col. 1, line 54 – col. 2, line 9; col. 2, lines 17-28; col. 6, lines 34-48; col. 7, line 56 – col. 8, line 13).  As such, the combination of Li, Derstein and Nijim reads on the claimed invention.
Regarding claims 8, 15 and 19, Le does not but Nijim discloses: wherein the predictive performance statistic output by the telemetry component health predictor includes a probability of failure for the telemetry component (col. 10, lines 5-34; col. 13, lines 1-7). As such, the combination of Li, Derstein and Nijim reads on the claimed invention.
5.	Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. in view of Derstein et al., as applied to claim 1 or 9 above, further in view of Nijim and Vasseur et al. (US 20200351173 A1).
	Regarding claims 3 and 12, the combination of Li and Derstein does not mention explicitly: wherein the predictive maintenance analytics engine is adapted to recommend replacement or repair of the telemetry component when the predictive performance statistic from the telemetry component indicates at least one of a failure rate, time to failure, and probability of failure.  
	Nijim discloses: wherein the predictive maintenance analytics engine is adapted to recommend replacement or repair of the telemetry component when the predictive performance statistic from the telemetry component satisfies predefined criteria (col. 15, lines 43-55); providing, with the one or more processors, a maintenance recommendation for the telemetry component when the predictive performance statistic from the telemetry component satisfies predefined criteria (col. 15, lines 43-55).
	Vasseur discloses a system, method and computer program for practicing the system, for predicting issues that can affect the functioning and operations of one or more networks (Abstract), the system comprising: a predictor (e.g., a failure prediction model) stored in memory and executable by one or more processors to generate a predictive performance statistic for a telemetry component (para. 0011, 0032, 0040, 0046), wherein said predictive performance statistic indicates at least one of a failure rate, time to failure, and probability of failure (para. 0042, 0056, 0058-0059).
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Li and Derstein by incorporating Nijim’s teaching of maintenance recommendation and Vasseur’s teaching of predictive performance statistic into the Li system to arrive the claimed invention, such that appropriate remedy action can be taken accurately (Vasseur, para. 0056, 0059).

Response to Arguments
6.	Applicant's arguments received 04/15/2022 have been fully considered but are moot in view of the new ground(s) of rejection. Detailed response is given in sections 2-5 as set forth above in this Office action.

Conclusion
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIUQIN SUN whose telephone number is (571)272-2280. The examiner can normally be reached 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on (571) 272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/X.S/Examiner, Art Unit 2862          

/TOAN M LE/Primary Examiner, Art Unit 2864